DETAILED ACTION
1. 	The present application is being examined under the pre-AIA  first to invent provisions. This office action is in response to Applicant’s communication of October 21, 2021. Amendments to claims 4, 6, and 7 have been entered. Claims 4, 6-17 and 19-31 are pending and have been examined. The rejections and response to arguments are stated below. 

Examiner’s Note: The fonts used in the Applicant’s communication of October 21, 2021 are too small. The Examiner has tried to read the Applicant’s reply to the best of his ability. Applicants are respectfully requested use bigger fonts in their future communications. 

Claim Rejections - 35 USC § 112

2.	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 4, 6-17 and 19-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
	Claims 4, 6 and 7 recite the limitation “wherein said message space defines which orders are admissible and defines at least one conditioning variable that at least one admissible order may reference”. It is not clear if the message space defines which orders are admissible and the at least one conditioning variable or is it the message in the message space that defines which orders are admissible and the at least one conditioning variable. In light of Applicant’s the set of admissible orders defines which orders are admissible and defines at least one conditioning variable that at least one admissible order may reference”. Similarly the limitations “(i) It cannot be determined whether said condition is met at a clearing of said admissible order submitted by said trader i given only the information contained in a first group of variables comprising: trader i’s allocation and transfers in said clearing; trader i’s own order history up until the time of said clearing; the time of said clearing; the history, up until the time of said clearing, of exogenous variables to the trading mechanism on which said admissible order submitted by said trader i depends; the history of trades up until the time of said clearing excluding information about the trade allocation and transfers in said clearing; and the history of intra-trade information available to said at least one trader i in said trading mechanism up until the time of said clearing excluding information about the trade allocation and transfers in said clearing; and (ii) It can be determined whether said condition is met at a clearing of said admissible order submitted by said trader i given the information contained in a second group of variables comprising: the trade allocation and transfers in said clearing, and the entirety of trading mechanism information up until the time of said clearing” (emphases added) are not sufficiently precise for one of ordinary skill in the art to understand and practice the claimed invention. Also, the metes and bounds of the emphasized portions are unclear. 
	Also limitations such as “2) wherein said at least one admissible complex order comprises at least one nonzero price; belongs to the group of either multi-unit orders, multi-item orders, or a combination of multi-unit orders and multi-item orders, and comprises at least one complex condition on at least one conditioning variable, wherein, given said trading mechanism, for at least one set of orders in the set of admissible orders from traders other it cannot be determined whether said complex condition is met, given only the information contained in said first group of variables and in the trade allocations and transfers in the clearing of said admissible complex order” are not sufficiently precise for one of ordinary skill in the art to understand and practice the claimed invention. Also, the metes and bounds of the emphasized portions are unclear.
	Likewise the limitations “wherein said generated trade is associated with the realization of the at least one referenced conditioning variable at said clearing in which said generated trade is chosen; wherein orders having unmet conditions at the realization of the at least one referenced conditioning variable at said clearing receive zero allocations in said generated trade” (emphases added) are vague and indefinite. Also, the metes and bounds of the emphasized portions of the limitations are unclear. While such limitations/language may be acceptable in research papers submitted to Academic Journals for publication, such limitations are not sufficiently precise in the claims of a patent application for one of ordinary skill in the art to understand the invention. The Applicant needs to clarify and particularly point out and distinctly claim the subject matter which the applicant regards as the invention. Applicant is respectfully advised to revise the claim language to particularly point out and distinctly claim the subject matter which the applicant regards as the invention. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). In view of these ambiguities the scope of the claims are unclear. 
	While such limitations/language may be acceptable in research papers submitted to Academic Journals for publication, such limitations are not sufficiently precise in the claims of a patent application (where the Applicant needs to particularly point out and distinctly claim the subject matter which the applicant regards as the invention).
	Similarly, in the dependent claims the following phrases/terms are not clear. “generating a set of valid outstanding orders” (Claim 8), “a first price auction format; a second price auction format; a first price combinatorial auction format; a second price combinatorial auction format; a discriminatory price auction format; a uniform price auction format; a discriminatory price combinatorial auction format; a uniform price combinatorial auction format” (Claim 21), “NYSE Match-point” (Claim 22), “criterion selected from the group consisting of: … equity; dispersion; and price stability” (Claim 23), “one trading rule associated with said trading mechanism is selected from the group consisting of: rules regarding orders; rules regarding monetization; rules regarding a candidate set of items” (Claim 25), “at least one complex condition and at least one condition that is non‐complex selected from the group consisting of: pegging conditions; routing conditions; trade‐inspired conditions; a minimum execution size; and a bundle condition” (Claim 26), “trading apparatus operates in at least one round of a dynamic auction” (Claim 27), “wherein said orders are for items selected from the group consisting of: … data capacity; other tangible goods; and other intangible goods” (Claim 28), “operation in a rich setting” (Claim 29), “receiving at least one admissible complex order comprising a complex condition on at least one conditioning variable that contains information, at the clearing of said order, about: items bought; items sold; the auction allocation and transfers; statistics derived from information contained in said orders; variables whose calculation requires utilizing at least some information included in said orders; item‐less trades; features of orders” (Claim 30), and “at least one admissible complex order comprising a complex condition on at least one conditioning variable that captures a concept selected from the group consisting of: price impact of an order; auction depth; market depth; liquidity; oversubscription; level of competition; equity; dispersion; supply‐demand‐imbalance; stability; and momentum” (Claim 31). Also, the metes and bounds of these identified claims are unclear. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). In view of these ambiguities the scope of the claims are unclear. Applicant is respectfully advised to amend the claim language particularly for clarifying the limitations identified above. 
	Dependent claims are rejected based on ambiguities identified above and by virtue of dependence on a rejected claim.
	The rejections below are interpreted in light of the 112 rejections discussed above.  

Claim Rejections - 35 USC § 101
4.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

5.	Claims 4, 6-17 and 19-31 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory Subject matter. 
The claim(s) recite(s) a method for enhancing coordinated execution of orders submitted by traders to a trading computer system to be executed by said trading computer system, which is considered a judicial exception because it falls under the category of certain of methods of organizing human activity such as fundamental economic practices including trading and auctions and also commercial interactions including resolving agreements in the form of contracts as discussed below. This judicial exception is not integrated into a practical application as discussed below. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception as discussed below.
 	Analysis
In the instant case, claim 6 is directed to a process. 
	The limitations of “a) providing a trading mechanism comprising a clearing method for matching multiple traders in one clearing and comprising a message space that comprises the set of admissible orders and defines at least one conditioning variable that at least one admissible order may reference; b) providing at least one selectable order input form that allows at least one trader i to submit admissible orders, wherein said admissible orders comprise at least one that is complex 1) wherein a given admissible order is a complex order if it comprises at least one complex condition, wherein, given said trading mechanism, a condition comprised in an admissible order submitted by said trader i is complex if: it is a condition on at least one conditioning variable; and if for at least one set of orders in the set of admissible orders from traders other than trader i: (i) It cannot be determined whether said condition is met at a clearing of said admissible order submitted by said trader i given only the information contained in a first group of variables comprising: trader i’s allocation and transfers in said clearing; trader i’s own order history up until the time of said clearing; the time of said clearing; the history, up until the time of said clearing, of exogenous variables to the trading mechanism on which said admissible order submitted by said trader i depends; the history of trades up until the time of said clearing excluding information about the trade allocation and transfers in said clearing; and the history of intra-trade information available to said at least one trader i in said trading mechanism up until the time of said clearing excluding information about the trade allocation and transfers in said clearing; and (ii) It can be determined whether said condition is met at a clearing of said admissible order submitted by said trader i given the information contained in a second group of variables comprising: the trade allocation and transfers in said clearing, and the entirety of trading mechanism information up until the time of said clearing; and 2) wherein said at least one admissible complex order comprises at least one nonzero price; belongs to the group of either multi-unit orders, multi-item orders, or a combination of multi-unit orders and multi-item orders, and comprises at least one complex condition on at least one complex condition on at least one conditioning variable, wherein, given said trading mechanism, for at least one set of orders in the set of admissible orders from traders other than trader i, it cannot be determined whether said complex condition is met, given only the information contained in said first group of variables and in the trade allocations and transfers in the clearing of said admissible complex order; b) receiving submitted admissible orders from said trader i and at least one trader other than said trader i with an order receiver; d) storing said admissible submitted orders, e) generating trades based on said admissible submitted orders, wherein said clearing method matches multiple traders at the clearing of said admissible submitted orders, wherein the trade generation involves using said clearing method to choose a generated trade at said clearing, wherein said generated trade is associated with the realization of the at least one referenced conditioning variable at said clearing in which said generated trade is chosen; wherein orders having unmet conditions at the realization of the at least one referenced conditioning variable at said clearing receive zero allocations in said generated trade; f) reporting said trades with a reporting module” as drafted, when considered collectively as an ordered combination, without the italicized elements, is a process that, under the broadest reasonable interpretation, covers methods of organizing human activity such as fundamental economic practices including trading and auctions and also commercial interactions including resolving agreements in the form of contracts. That is, other than, a trading computer system, nothing in the claim precludes the steps from being performed as a method of organizing human activity. The trading mechanism; order receiver; the order storage module; the trade generator; and the reporting module of the trading computer system are interpreted to correspond to software programs/modules and memory. If the claim limitations, under the broadest reasonable interpretation, covers methods of organizing human activity but for the recitation of generic computer components, then it falls within the “Certain methods of organizing human activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
	The judicial exception is not integrated into a practical application. In particular, the claim only recites the additional element of a trading computer system including the trading mechanism; order receiver; the order storage module; the trade generator; and the reporting module to perform all the steps. The software components of the trading computer system are interpreted to correspond to generic software programs/modules and memory suitably programmed to perform their respective functions. A plain reading of Figure 3 and associated descriptions in paragraphs [0030], [00295] – [00297] of the Applicant’s Specification reveals that the hardware component of the trading computer system may be a general-purpose networked computer system. Hence, the additional elements in the claims are all generic components suitably programmed to perform their respective functions. The trading computer system in all the steps is recited at a high-level of generality (i.e., as a generic processor performing generic computer functions) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Hence, claim 6 is directed to an abstract idea. 
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a trading computer system (including the hardware and software components of the system discussed earlier) suitably programmed to perform the steps, recited in the claim, amounts to no more than mere instructions to apply the exception using generic computer components. The trading mechanism; order receiver; the order storage module; the trade generator; and the reporting module of the trading computer system are interpreted to correspond to software programs/ modules and memory suitably programmed to perform their respective functions. The additional elements of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each is taken alone. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Hence, independent claim 6 is not patent eligible. Independent claims 4 and 7 are also not patent eligible based on similar reasoning and rationale.
Dependent claims 8-17 and 19-31, when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations only refine the abstract idea further. 
For instance in claim 8-11, the features “further comprising: an order manager configured for managing an event associated with said orders selected from the group consisting of: submission of said orders; amendment of said orders; cancelling of said orders; generating a set of valid outstanding orders; confirming a receipt of said orders; publishing of a portion of said orders; and a trade generated based on said orders”, “further comprising: an intra‐trade information module configured for reporting and generating intra‐trade information based on at least one of said orders and said trades”; “further comprising: an exogenous communication module configured for communicating with at least one of an exogenous trading venue and a data feed, said exogenous trading venue being one other than a trading venue comprising said trading computer system; wherein said exogenous communication module comprises: an order routing module configured for sending a portion of said orders to said exogenous trading venue; and an exogenous information accessor configured for accessing information from at least one of said exogenous trading venue and said data feed”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the intermediate steps of the process. 
In claims 12-13, the features “further comprising: a trading mechanism storage module configured for storing said trading mechanism; wherein said trading mechanism storage module is configured to be accessible by said trade generator”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the intermediate conventional steps of storing and accessing. 
In claims 14-15, the features “further comprising: a selectable order input form configured for being selected by said at least one trader; wherein said selectable order input form is selected from the group of selectable order input forms consisting of: a sentence specifier; a mathematical condition specifier; a function specifier; a range specifier; and a trade objective of said at least one trader”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the steps of inputting the data/order. 
In claims 16-17, the features “further comprising: a trade storage module configured for storing information associated with said trades”, “further comprising: an instruction receiver configured for receiving trade reporting instructions”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the intermediate conventional steps of storing and receiving data/ information.
In claim 19, the feature “wherein said trade generator comprises: a clearing method module configured for executing a clearing method”, under the broadest reasonable interpretation, is a further refinement of methods of organizing human activity because this step further describe the final step of the process. 
In claim 20-22, the features “wherein said clearing method comprises at least one of the following: a trading format, a trading objective and a tie breaker”, “wherein said trading format utilized by said trading computer system is selected from the group consisting of: a first price auction format; a second price auction format; a first price combinatorial auction format; a second price combinatorial auction format; a discriminatory price auction format; a uniform price auction format; a discriminatory price combinatorial auction format; a uniform price combinatorial auction format; and a combinatorial auction format; wherein said trading format utilized by said trading computer system is selected from the group consisting of: an exchange format; a trading format in which orders submitted consist only of quantities; NYSE Match-point; and platforms that send out intra‐trading information that is partly based on orders currently in the system”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the formats used in the intermediate steps of the process. 
In claim 23, the feature “wherein the optimization of said trading objective involves the consideration of an effect of said generated trades on at least one criterion, said criterion selected from the group consisting of: auctioneer revenue; auctioneer cost; gains from trade; trade volume; equity; dispersion; and price stability”, under the broadest reasonable interpretation, is a further refinement of methods of organizing human activity because this step further describe the criterion used in an intermediate step of the process.
In claims 24-25, the features “wherein said trading mechanism comprises: at least one trading rule associated with said trading mechanism; wherein said at least one trading rule associated with said trading mechanism is selected from the group consisting of: rules regarding orders; rules regarding monetization; rules regarding a candidate set of items; and rules regarding when to clear a trade”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the rules used in the intermediate steps of the process.
In claim 26, the feature “wherein each of said at least one complex order comprises: at least one complex condition and at least one condition that is non‐complex selected from the group consisting of: pegging conditions; routing conditions; trade‐inspired conditions; a minimum execution size; and a bundle condition”, under the broadest reasonable interpretation, is a further refinement of methods of organizing human activity because this step further describe the conditions used in an intermediate step of the process.
In claim 27, the feature “wherein said trading computer system operates in at least one round of a dynamic auction”, under the broadest reasonable interpretation, is a further refinement of methods of organizing human activity because this step further describe the criterion used in an intermediate step of the process.
In claim 28, the feature “wherein said orders are for items selected from the group consisting of: public sector bonds, private sector bonds; bills; notes; stocks; exchange traded funds; derivatives; options; credit default swaps, variance swaps; commodities; power; oil drilling rights; emission allowances; emission credits; real estate; online advertising spots; patents; spectrum licenses; airport landing spots; data capacity; other tangible goods; and other intangible goods”, under the broadest reasonable interpretation, is a further refinement of methods of organizing human activity because this step further describe the type of orders used in the process. 
In claim 29, the feature “wherein said trading computer system is configured for operation in a rich setting”, under the broadest reasonable interpretation, is a further refinement of methods of organizing human activity because this step further describe the environment in which the abstract idea is applied. 
In claims 30-31, the features “wherein said order receiver is configured for receiving at least one complex order comprising a complex condition on at least one conditioning variable that contains information, at the clearing of said order, about: items bought; items sold; the auction allocation and transfers; statistics derived from information contained in said orders; variables whose calculation requires utilizing at least some information included in said orders; item‐less trades; features of orders matched with said at least one complex order; and impact on intra‐trade information”, “wherein said order receiver is configured for receiving said at least one complex order comprising a complex condition on at least one conditioning variable that captures a concept selected from the group consisting of: price impact of an order; auction depth; market depth; liquidity; oversubscription; level of competition; equity; dispersion; supply‐demand‐imbalance; stability; and momentum”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the rules, the variables and conditions used in the intermediate steps of the process.
Also, the limitations in many of these dependent claims further describe the different managers, accessors, receivers, comparators, executors, and modules used to perform the underlying process. For example an order manager (claim 8), an intra‐trade information module (claim 9), an exogenous communication module (claim 10), an order routing module and an exogenous information accessor (claim 11), a trading mechanism storage module (claims 12-13), a trade storage module (claim 16), an instruction receiver (claim 17), a trade executor (claim 19). The managers, accessors, receivers, executors, and modules are interpreted to correspond to a combination of hardware and software elements. The types of hardware and software elements described in this claim are generic computer systems programmed to perform the specific functions. The claims at issue do not require any nonconventional computer, network, or other components, or even a non-conventional and non-generic arrangement of known, conventional pieces but merely call for performance of the claimed functions on a set of generic computer components. These additional elements perform their traditional functions recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components.
In all the dependent claims, the judicial exception is not integrated into a practical application because the limitations are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using generic computer components. Also the claims do not affect an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of a computer system itself; the claims do not affect a transformation or reduction of a particular article to a different state or thing; and the claims do not move beyond a general link of the use of an abstract idea to a particular technological environment. In addition, the dependent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each is taken alone. The claims as a whole, do not amount to significantly more than the abstract idea itself.  For these reasons, the dependent claims also are not patent eligible. 

Response to Arguments

6.	In response to Applicant’s arguments on pages 10-14 of the remarks that the Applicant has clarified the ambiguities identified in the last Office action, the Examiner respectfully disagrees. 
	Although the Applicant’s amendments render some clarity to some of the limitations in the claims, as discussed in the rejection, many of the ambiguities in the claims remain. For example instead of stating “wherein said message space defines which orders are admissible and defines at least one conditioning variable that at least one admissible order may reference” it is better to state “wherein the set of admissible orders defines which orders are admissible and defines at least one conditioning variable that at least one admissible order may reference”. 
Applicant must note that figurative language is not used when drafting a claim. The claims must be precise, particularly point out and distinctly claim the subject matter, which the applicant regards as his invention. In the present communication, the Applicant has merely presented the same/similar arguments as last time instead of amending the claims to clarify the claimed invention. Since these arguments were addressed in the last Office action, the response to these arguments are not repeated here. In the interest of compact prosecution, Applicant is requested to amend the claims to clarify the ambiguities identified in the rejection. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Applicants are respectfully advised to amend the claim language particularly for clarifying the limitations identified in the rejections. Also, the dependent claims have several ambiguities (as discussed in the rejections). The ambiguities in many of the dependent claims have not been addressed by the Applicant. This renders the Applicant’s response incomplete. 
In response to Applicant’s arguments on pages 15-21 of the remarks that the claims are Patent-Eligible under 35 USC § 101 when considered under the 2019 Patent eligibility Guidance (2019 PEG), the Examiner respectfully disagrees. 
The fact that the claims are Patent-Ineligible when considered under the 2019 PEG has already been addressed in the rejection and hence not all the details of the rejection are repeated here. 
In response to Traversals 1-9 of the remarks, the Examiner would like to point out that all the Applicant’s traversals have already been addressed in the response to arguments section of the previous Office actions and hence not repeated here. What the Applicant considers to be improvements in technology may, at best be characterized as, nothing more than improvements in the abstract idea of a method for enhancing coordinated execution of orders submitted by traders for execution by a trading computer system. It does not involve any improvements to another technology, technical field, or improvements to the functioning of the computer itself. The Applicant admits that “that enabling a reduction in the number of orders would indeed enable a significant reduction in the data traffic, by reducing the number of times that 10 the standard per order, header and body information needs to be transmitted, the invention would thus enable a significant reduction in data traffic, by reducing the number of orders to as little as one order”. As explained by the examiner in the previous Office actions and by SPE Ryan Donlon (during the interview on September 18, 2019), reducing the number of orders is a business solution to a problem rooted in abstract idea. It is not a technological solution to a technological problem. Similarly, allowing for coordinated execution of orders without the conditioning information being broadcasted is a business solution, using computers, to a business problem. However, such alleged benefits cannot be attributed to any improvements to another technology, technical field, or improvements to the functioning of the computer itself. Such alleged benefits are due to abstract business decisions regarding enhancing coordinated execution of orders submitted by traders to a trading computer system. It does not involve any improvements to another technology, technical field, or improvements to the functioning of the computer itself. Hence, Applicant’s arguments are not persuasive. 
In response to Traversal 10 of the remarks, the Examiner would like to point out that both the hardware and software components of the additional elements have been considered in the rejection. Contrary to Applicant’s assertion, the claims have not been oversimplified and all the functional steps have been considered. All the steps of the claim have been considered in the rejection. All the steps of the claim when considered collectively as an ordered combination, without the italicized elements (identified in the rejection), is a process that, under the broadest reasonable interpretation, covers methods of organizing human activity such as fundamental economic practices including trading and auctions and also commercial interactions including resolving agreements in the form of contracts. The overall abstract idea of a method of enhancing coordinated execution of orders submitted by traders to a trading computer system is a combination of the steps recited the claim. Abstract ideas can be characterized at different levels of abstraction. (See Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1240-41 (Fed. Cir. 2016) (“An abstract idea can generally be described at different levels of abstraction.”)). The analysis of the claims for patent eligibility is similar to that exemplified in example 37 claim 1. Incorporation of the claimed rules, in the Applicant’s invention, improve the abstract idea of enhancing coordinated execution of orders submitted by traders to a trading computer system. In the Applicant’s invention, the claim does not involve any improvements to another technology, technical field, or improvements to the functioning of the computer itself. Hence, Applicant’s arguments are not persuasive. 
	In response to Traversals 11-14 of the remarks, the Examiner would like to point out that the Applicants have by their own admission defined the steps in the claims to be conventional steps performed by a computer. Paragraph [0030] of the Applicant’s specification discloses “[0030] Unless specifically stated otherwise as apparent from the following discussions, it is appreciated that throughout the present detailed description, discussions utilizing terms such as "receiving", "storing", "generating", "reporting", "managing", "communicating", "sending", "comparing", "executing", "enabling", "utilizing", or the like, refer to the actions and processes of a computer system, or similar electronic computing device. The computer system or similar electronic computing device manipulates and transforms data represented as physical (electronic) quantities within the computer system's registers and memories into other data similarly represented as physical quantities within the computer system memories or registers or other such information storage, transmission, or display devices. The present technology is also well suited to the use of other computer systems such as, for example, optical computers (emphasis added)”. This clearly implies that a generic computing system with suitable programming may be used to execute the claimed steps. The Examiner would like to point out that the Applicant has not demonstrated that the claims result in an improved computer or network. All the so-called improvements such as defining and processing a complex order are in the realm of abstract idea of enhancing coordinated execution of orders submitted by traders to a trading computer system. The computer is merely a platform on which the abstract idea is implemented.
Using computers for enhancing coordinated execution of orders submitted by traders to said system, supporting orders from either multi-unit order, multi-item orders, or a combination of multi-unit orders and multi-item orders, and having a trading mechanism comprising a clearing method for matching multiple traders in one clearing does not imply improving the computer function of execution of orders. There is nothing, for example, in the pending claims to suggest that the claimed “trading computer system comprising a trading mechanism; an order receiver; an order storage module; a trade generator; and a reporting module” is somehow made more efficient or that the manner in which the trading computer system carries out its basic functions is otherwise improved in any way. If an abstract concept implemented by a general-purpose computer is patent eligible, the Supreme Court would have found the claims in Alice to be Patent eligible.
The focus of the Applicant’s claims is not on any improved computer or network, but improved analysis of an abstract idea; and indeed, the specification makes clear that generic computer technology is usable to carry out the analysis. The claims at issue do not require any nonconventional computer, network, or other components, or even a non-conventional and non-generic arrangement of known, conventional pieces but merely call for performance of the claimed functions on a set of generic computer components. The elements of the instant process, when taken alone, each execute in a manner conventionally expected of these elements. The elements of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each is taken alone. Hence, the additional elements do not add anything significantly more than an abstract idea. The Applicant is merely using the computer as a tool in its ordinary capacity, to implement the abstract idea. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Hence, Applicant’s arguments are not persuasive.
	The Examiner would like to point out that while “receiving submitted orders, storing submitted admissible orders, defining qualifying conditions to be met by submitted orders, generating trades based on said submitted orders and based on certain criteria, and reporting said trades” are conventional functions of a computer, further refining these steps do not take them from being in the realm of what is encompassed as an abstract idea into patentable subject matter and therefore fail to add significantly more to “transform” the nature of the claims. An improvement in abstract idea is still abstract (SAP America v. Investpic *2-3 (“We may assume that the techniques claimed are “groundbreaking, innovative, or even brilliant,” but that is not enough for eligibility). 
	Regarding Applicant’s argument that not finding some of the steps in the prior art implies that the claimed invention is an improvement in technology, that Examiner would like to point out that the steps that are not taught by prior art belong to the realm of abstract idea. The steps performed by the Applicant’s system, compared to the prior art, may be characterized, as an improvement in the abstract idea. Applying a new abstract idea using conventional system does not transform a conventional system into something unconventional. Applying an improved abstract idea, using a suitably programmed generic computing system, does not mean improvement in technology. Contrary to Applicant’s assertion, in Alice, there was no prior art that taught the claimed steps. Hence, the claims in Alice were found to be allowable before the Alice claims were found ineligible by the Supreme Court. In Alice also, generic computers were specifically programmed to perform the claimed steps (in Alice). That did not make the claimed invention in Alice patent eligible. Also, Applicant's arguments alleging the lack of prior art as evidence that the claims contain an improvement and therefore are significantly more, this argument-sounding in § 102 novelty-is beside the point for a §101 inquiry. (See Amdocs (Isr.) Ltd. v. Openet Telecom, Inc.).
	The Applicant’s claims are using a conventional trading computer system to implement the abstract idea identified in the claims. Hence, given the broadest reasonable interpretation, the steps of the Applicant’s claims fall in the categories of “receiving", "storing", "generating", "reporting", "managing", "communicating", "sending", "comparing", "executing", "enabling", "utilizing", or the like, which refer to the actions and processes of a computer system, or similar electronic computing device. The computer system or similar electronic computing device manipulates and transforms data represented as physical (electronic) quantities within the computer system's registers and memories into other data similarly represented as physical quantities within the computer system memories or registers or other such information storage, transmission, or display devices”. These functions of the computer system are disclosed by the Applicant (in her Specification) as being conventional functions of a computer system. That specific types of information/rules recited merely limits the field of use of the claimed invention. It does not render the claims patent-eligible. Cf. Affinity Labs of Tex., LLC. v. DIRECTV, LLC, 838 F.3d 1253, 1259 (Fed. Cir. 2016) (“[Limiting the field of use of the abstract idea to a particular existing technological environment does not render the claims any less abstract.”). By relying on a computer to perform routine tasks more quickly or more accurately is insufficient to render a claim patent eligible (See Alice, 134 S. Ct. at 2359 (use of a computer to create electronic records, track multiple transactions, and issue simultaneous instructions” is not an inventive concept). 
In summary, the computer is merely a platform on which the abstract idea is implemented. Simply executing an abstract concept on a computer does not render a computer "specialized," nor does it transform a patent-ineligible claim into a patent-eligible one. See Bancorp Servs., LLC v. Sun Life Assurance Co. of Can., 687 F.3d 1266, 1280 (Fed. Cir. 2012). In Alice, also the computer systems are specially programmed to perform the claimed method of Alice. That did not make the Alice claims patent eligible. By relying on a computer to perform routine tasks more quickly or more accurately is insufficient to render a claim patent eligible (See Alice, 134 S. Ct. at 2359 (use of a computer to create electronic records, track multiple transactions, and issue simultaneous instructions” is not an inventive concept). The claimed sequence of steps comprises only "conventional steps, specified at a high level of generality," which is insufficient to supply an "inventive concept." Id. at 2357 (quoting Mayo, 132 S. Ct. at 1294, 1297, 1300). The fact that the required calculations could be performed more efficiently via a computer does not materially alter the patent eligibility of the claimed subject matter”), OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015) (relying on a computer to perform routine tasks more quickly or more accurately is insufficient to render a claims patent-eligible). There are no improvements to another technology or technical field, no improvements to the functioning of the computer itself, transformation or reduction of a particular article to a different state or thing or any other meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment as a result of performing the Applicants’ claimed method or executing the Applicants’ claimed system. Also the addition of merely novel or non-routine components to the claimed idea does not necessarily turn an abstraction into something concrete (See Ultramercial, Inc. v. Hulu, LLC, _ F.3d __, 2014 WL 5904902, (Fed. Cir. Nov. 14, 2014). For all the foregoing these reasons, the claims do not recite significantly more than an abstract idea. Hence, Applicant’s arguments are not persuasive. 
For these reasons and those stated in the rejections above, rejections of claims under 35 USC § 101 are maintained by the Examiner. 
Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  
	(a) Neff et al. (US Pub. 2010/0325061 A1) discloses a method for responding to order flow. The method comprises establishing for a market maker a rule for automatically generating a contra order in response to an order. The rule comprises at least one condition comprising at least one characteristic describing the order. The at least one condition allowing matching based on a security in the order is in a security list specified by the market maker. The method further comprises receiving from a trader the order; matching on the computer the order to the at least one condition of the rule; automatically generating the contra order in response to the order, if the rule is satisfied; and providing the contra order for acceptance.
	 
8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Narayanswamy Subramanian whose telephone number is (571) 272-6751. The examiner can normally be reached Monday-Friday from 9:00 AM to 5:00 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ryan Donlon can be reached at (571) 270-3602. The fax number for Formal or Official faxes and Draft to the Patent Office is (571) 273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/Narayanswamy Subramanian/
Primary Examiner
Art Unit 3695

November 7, 2021